[USAA EAGLE LOGO (R)] USAA CAPITAL GROWTH FUND Fund Shares and Institutional Shares SUPPLEMENT DATED APRIL 1, 2016 TO THE FUND'S PROSPECTUS and STATEMENT OF ADDITIONAL INFORMATION DATED DECEMBER 1, 2015 This Supplement updates certain information contained in the above-dated prospectus for the USAA Capital Growth Fund (the Fund). Please review this important information carefully. Effective April 1, 2016, QS Battermarch Financial Management, Inc. is merging with QS Investors, LLC, and the surviving company will be known as QS Investors, LLC. As a result, all references in the Fund’s prospectus and statement of additional information to QS Batterymarch Financial Management, Inc. are hereby revised to refer to QS Investors, LLC. PLEASE RETAIN THIS SUPPLEMENT FOR YOUR FUTURE REFERENCE. 98507-0316
